Citation Nr: 0402943	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January to May 1983 and 
from April 1985 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board advanced the case on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2003).  

Unfortunately, however, the Board cannot yet issue a decision 
on the appeal.  Further development is necessary.  So the 
Board is remanding the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim.  They also provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  As well, 
they require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically 


inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

One of the provisions of the VCAA, 38 U.S.C. §5103A(d)(1)(a), 
states that the duty to assist a claimant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim." 

Under the statutory duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) and interpretive decisions of the Court, a VA 
examiner must review a claimant's prior medical records when 
it is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings.  
Whether a review is necessary depends largely on the scope of 
the exam and nature of the findings and conclusions the 
examiner is requested to provide.  VAOGCPREC 20-95 
(July 14, 1995).

The veteran contends his low back disorder was caused by 
injuries sustained in parachute jumps during service and, 
alternatively, that it is proximately due to or the result 
of, or aggravated by, his already service-connected bilateral 
ankle conditions.  See 38 C.F.R. § 3.310(a) discussing the 
concept of secondary service connection.  This theory of 
entitlement includes situations where the service-connected 
condition has aggravated the non-service-connected condition, 
but compensation is only payable to the extent of chronic 
worsening of the non-service-connected condition above and 
beyond its existing level of impairment.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The rating action appealed found that the service medical 
records (SMRs) were negative for a back injury and that the 
earliest evidence of treatment for low back disability was a 
VA outpatient treatment (VAOPT) record of May 2, 2000.  They 
show that, after feeling nauseous, the veteran fell off a 
porch railing, injuring his back.  

Also, in December 2000 the RO requested that the veteran 
complete and return authorizations for release of medical 
records from all private physicians who had treated him for 
low back disability.  In response, in January 2001 he 
reported that all of his treatment had been by VA in Togus, 
Maine.  However, he previously had submitted a May 15, 2000, 
report from Jeffrey Michaud, D.O., in which it was concluded 
that, in part, the veteran's lumbar pain very likely could be 
related to injuries he sustained during military service.

A VA orthopedic examination in August 2002 yielded an opinion 
that with the veteran's service-connected bilateral ankle 
conditions, an unbalanced gait had not been a problem and 
that his low back disability was not aggravated by the 
service-connected bilateral ankle conditions or any 
documented events in service.  

VAOPT records and other documents on file indicate the 
veteran has been unemployed and homeless.  It is still 
unclear, though, whether he is receiving Social Security 
disability benefits.  And this should be clarified because, 
if he is, the documents confirming such an award as well as 
any underlying medical records must be obtained and 
associated with the claim file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159 (c)(2) 
(2003), are fully complied with and 
satisfied in accordance with the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), and 
all applicable legal precedent.  This 
must include requesting the veteran to 
submit all relevant evidence and 
information in his possession that he has 
not already submitted (this previously 
was done by the RO in an August 25, 2000 
letter to him).  

2.  Ask the veteran to provide 
approximate dates of all treatment 
or evaluation for his low back disability 
by Jeffrey Michaud, D.O.  Ask the veteran 
to complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of that private care 
provider since military service.  

The RO should request that Jeffrey 
Michaud, D.O., provide the medical bases 
and supporting authority for his opinion 
that any current low back disability is 
due to in-service injuries or service-
connected bilateral ankle conditions or 
aggravated by the service-connected 
bilateral ankle conditions.  He also 
should be requested to specify the type 
and nature of the injury(ies).  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  

3.  The veteran should be requested to 
clarify whether he is receiving Social 
Security benefits and, if so, whether 
they are based upon disability rather 
than merely due to retirement.  

If the veteran reports receiving Social 
Security disability benefits, contact the 
Social Security Administration (SSA) and 
obtain a copy of the decision concerning 
his claim for disability benefits with 
that agency, including any medical 
records used to make the decision, copies 
of any hearing transcripts, etc.  

4.  Obtain all VAOPT records from the VA 
medical facility in Togus, Maine, since 
January 2002. 

5.  Schedule the veteran for another VA 
examination to assess the nature, time of 
onset, and etiology of any current low 
back disability that he now has.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current low 
back disorder the veteran now has is of 
service origin or whether it is at least 
as likely as not that any arthritis of 
the lumbar spine manifested within one 
year of his service discharge in May 
1988.  Also, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
low back disorder is otherwise 
proximately due to or the result of his 
already service-connected bilateral ankle 
conditions.  (Note:  this latter question 
includes indicating whether it is at 
least as likely as not that the service-
connected bilateral ankle conditions have 
aggravated the low back disability, and, 
if so, to what extent above and beyond 
the level of impairment existing prior to 
the aggravation.)

In making these determinations, the VA 
examiner should consider the opinion of 
Jeffrey Michaud, D.O., and if possible 
any inconsistencies between the findings, 
diagnosis or opinion of the VA examiner 
and Jeffrey Michaud, D.O., should be 
explained or reconciled.  Discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If, however, 
no opinion can be rendered, please 
explain why this is not possible.  

It is absolutely imperative that the VA 
examiner has access to and reviews the 
claims file for the veteran's pertinent 
medical history-particularly the 
statement from Jeffrey Michaud, D.O.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

6.  Then readjudicate the claim based on 
any additional evidence obtained.  If the 
benefit remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the veteran and his 
representative.  Also give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


